Cassoday, C. J.
I concur in the opinion filed by my Brother Winslow, setting aside the judgment entered in this court in this case, and all that is therein said in praise of our late Brother Newman. It logically follows from my opinion and the opinion of Mr. Justice Maeshall, filed upon the hearing upon the merits, to the effect that the questions presented upon this appeal were substantially the same as determined by this court when the case was here upon the former appeal (84 Wis. 438), that the trial judge from whom that appeal was taken was, under the statutes, incompetent to take part in the decision of this court upon any branch of the case upon the last appeal.